DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of U.S. Provisional Application No. 62/903,005 filed September 20, 2019, and U.S. Provisional Application No. 62/814,067 filed March 5, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2021, 04/07/2021 and 05/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claims 20 and 22 use the word “means” wherein the functional language is “interpreting radio frequency signal, comprising processing the re-radiated signal using micro-Doppler information to infer a radial velocity of the product.”  The means is performed by a processor to calculate velocity based on the Doppler shift. See Spec. Para. 28.  Given that there is no mention of Doppler filters, the “means” would have to refer to the computer/processor processing on Doppler shift data as already provided by other disclosed components and/or components already known in the art.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 are directed to consumer products wherein a tag is placed on said consumer products.  The base claim 1 is directed to a multi-tone radar apparatus wherein a receiver receives a re-radiated signal from a tag.  Technically, the tag in and of itself is not actually part of the radar apparatus but separate.  It is not clear how the consumer products narrow the scope 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being obvious over Beigel (US 9,489,813) in view of Mazzaro (US 9,395,434).
As to claim 1, Beigel teaches a multi-tone harmonic radar apparatus (25:1-2 “harmonic generated by the nonlinear device), the apparatus comprising: 
a transmitter configured to transmit a plurality of fundamental frequencies toward a scene (7:67 “Harmonic Radar” and 10:66-67 “interrogation signals” see also 28:35-40 “either at fundamental frequency or the second harmonic or both), 
wherein the transmitter transmits an incident signal (35:5 “incident on the tag”); and 
a receiver configured to receive a reflected signal from the scene and a re-radiated signal from a tag
wherein the reflected signal is modulated from an active object of the scene (Fig. 1 Tag 102 or 21:26 “Doppler”), and 
wherein the re-radiated signal is a harmonic of the incident signal (25 “providing harmonic energy” Fig. 16).
Although Beigel teaches a nonlinear tag, it is not clear whether the radar transmitter/reader is also nonlinear in order to simultaneously transmit a plurality of fundamental frequencies (multi-tone).  
In the same field of endeavor, Mazzaro teaches a nonlinear radar that transmits multiple frequencies (1:65-66).  
In view of the teachings of Mazzaro it would have been obvious to a person having ordinary skill in the art at the time of filing to use a nonlinear radar in order to transmit multiple frequencies thereby reducing the effects of clutter (1:34-36).  
As to claim 4, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 1, wherein the receiver comprises a doppler antenna and a harmonic radar antenna (Beigel: 11:64-66 “Using the same or different RF antennas …” Note that Doppler is determined by Doppler filters and signal processing and that any antenna can capture signals containing a Doppler shift.).
As to claim 5, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 4, wherein the Doppler antenna is configured to detect the reflected signal (Beigel: 21:26 “Doppler”) and the harmonic radar antenna is configured to detect the re-radiated signal (Beigel: Fig. 1 shows RF antennae receiving signal from a tag 102.  See also 
As to claim 6, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 1, wherein the tag is a harmonic radio- frequency identification (RFID) tag (Beigel: 2:29 “RFID”).
As to claim 7, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 1, wherein the plurality of fundamental frequencies are transmitted simultaneously (Beigel: 7:67 “Harmonic Radar” see also 25:25-26 “generation of harmonics when driven above its nonlinear threshold.” Mazzaro: 1:65-67 as referenced in claim 1.).
As to claim 8, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 1, wherein the active object is an individual, wherein movement of the body of the individual is configured to be detected through analysis of the reflected signal (Beigel: 21:26 “Doppler” see also 9:9 “Spatial Filter”).
As to claim 9, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 1, where the harmonic tag is a dipole antenna having one or more nonlinear elements (Beigel: 25:44 “Dipole” Fig. 16).
As to claim 10, Beigel in view of Mazzaro teaches the he multi-tone harmonic radar apparatus of claim 1, where the harmonic tag comprises one or more electrically small antennas and one or more nonlinear elements (Beigel: Fig. 16).
Claims 11-20 and 23-25 are rejected under 35 U.S.C. 103 as being obvious over Beigel (US 9,489,813) in view of Mazzaro (US 9,395,434) and in further view of Droitcour (US 2012/0022348).
As to claim 11, Beigel teaches a method of monitoring interaction (11:7 “probable location”) of an individual and a product (intended use), the method comprising
providing a multi-tone radar comprising a transmitter and a receiver (Fig. 1 and Fig. 6), wherein the transmitter comprises a transmit antenna (Fig. 1 item 108) and the receiver comprises a harmonic radar antenna (7:67 “Harmonic Radar systems”  see also 24:52 “re-radiate second harmonic”  see also 27:60-61 “transmitting and receiving antennas may be the same antenna (emphasis added).” Fig. 2 shows three antenna) and a Doppler antenna (10:67 “RF antennas 108” is plural.  The antenna can capture signals having a Doppler shift.  See 21:26.);
providing a product comprising a harmonic tags (Fig. 16); 
transmitting a signal using the transmitter (Fig. 1), wherein the signal comprises at least one tone at an incident frequency (35:5 “incident on the tag”);
receiving a reflected signal based on the signal interacting with an individual (21:26 “Doppler”), wherein the reflected signal is received by the receiver (Fig. 6 item 610); 
measuring one or more movements of the individual using micro-Doppler information contained in the reflected signal (21:26 “Doppler” see also 18:44 “movement direction and speed”); 
receiving a re-radiated signal based on the signal interacting with the harmonic tag (24:52 “second harmonic”), wherein the re-radiated signal is detected by the harmonic radar antenna (Fig. 6 item 610), and wherein the re-radiated signal is at a harmonic frequency of the incident frequency (24:52); and
measuring one or more movements of the product using the harmonic frequency and micro- Doppler information contained in the re-radiated signal
Although Beigel teaches a nonlinear tag, it is not clear whether the radar transmitter/reader is also nonlinear in order to simultaneously transmit a plurality of fundamental frequencies (multi-tone).  
In the same field of endeavor, Mazzaro teaches a nonlinear radar that transmits multiple frequencies (1:65-66).  
In view of the teachings of Mazzaro it would have been obvious to a person having ordinary skill in the art at the time of filing to use a nonlinear radar in order to transmit multiple frequencies thereby reducing the effects of clutter (Mazzaro: 1:34-36).  
Beigel does not specify that it is using the Doppler shift obtained from both the reflected and re-radiated signal.  Both the drawings/figures of Beigel and the instant application lack specifics regarding Doppler filters or moving target indicator filters including the placement of such filters. 
In the same field of endeavor Droitcour teaches “the Doppler-shift signal obtained from the tag can be compared with the Doppler shift signal obtained from the non-tag reflections (Para. 291).”
In view of the teachings of Droitcour, it would have been obvious to one of ordinary skill to apply a Doppler filter to both the re-radiated and reflected signals in order to determine Doppler and to make comparison between the Doppler obtained from each the re-radiated and reflected signals thereby providing a way to measure accuracy by comparing said measurements.  
As to claim 12, Beigel in view of Mazzaro and Droitcour teaches the method of claim 11, comprising communicating the reflected signal and the re-radiated signal to a computing device, wherein the computing device comprises a processor (Beigel: Fig. 1 item 135), and wherein the processor determines at least one of a velocity and a position of the product (Beigel: 18:44 “movement direction and speed”).
As to claim 13, Beigel in view of Mazzaro and Droitcour teaches the method of claim 11, wherein the one or more movements of the individual are combined with the one or more movements of the product to determine an activity (Beigel: 21:26 “Doppler” see also 18:45-48).
As to claim 14, Beigel in view of Mazzaro and Droitcour teaches the method of claim 12, wherein the computing device comprises at least one of a classification module, an analyzer module, and a display module (Beigel: Fig. 1 item 133).
As to claim 15, Beigel in view of Mazzaro and Droitcour teaches the method of claim 14, wherein the classification module is configured to receive the reflected signal and the re-radiated signal and configured to distinguish the one or more movements of the individual based on the reflect signal and the one or more movements of the product based on the re-radiated signal, and wherein the classification module classifies the one or more movement of the individual and the one or more movements of the product (21:26 “Doppler” The Examiner notes that the broadest reasonable interpretation of this claim is movement or no movement, e.g. Doppler or no Doppler.).
As to claim 16, Beigel in view of Mazzaro and Droitcour teaches the method of claim 14, wherein the analyzer module is configured to receive the reflected signal and the re-radiated signal and compare each of the reflected signal and the re-radiated signal to a kinematic model (Beigel 9:9 “Probabilistic Spatial Filter”), and wherein the analyzer communicates with the classification module 
As to claim 17, Beigel in view of Mazzaro and Droitcour teaches the method of claim 11, wherein the activity comprises at least one of holding the product and using the product (Fig. 1 item 104 and 102).
As to claim 18, Beigel in view of Mazzaro and Droitcour teaches the method of claim 11, wherein the harmonic tag is attached to the product (Id.).
As to claim 19, Beigel in view of Mazzaro and Droitcour teaches the method of claim 1, wherein the transmitted signal comprises multiple tones separated in frequency by Af, where Af is related to the bandwidth of the harmonic tag (Mazzaro: 2:12-13 “bandwidth of each band-pass filter” thus allowing for reception of each fundamental frequency.  See also 6:25 “bandwidth large enough to encompass mixing products near that harmonic”).
As to claim 20, Beigel teaches a system for monitoring interaction (11:7 “probable location” Fig. 1) of an individual and a product (intended use), the system comprising: 
a multi-tone radar comprising a radio frequency transmitter and a first radio frequency receiver (Fig. 1 and Fig. 6 see also 27:60-61 “transmitting and receiving antennas may be the same antenna (emphasis added).”); 
a first harmonic tag disposed on a product (Fig. 1 item 102 and 104), the first harmonic tag comprising a first antenna configured to absorb radio frequency radiation from the radio frequency transmitter and to re-radiate a signal at one or more harmonics of a radio frequency tone transmitted from the radio frequency transmitter (Fig. 6 item 610 and Fig. 16 “nonlinear” and/or “diode” see also 24:52 “second harmonic”), wherein the re-radiated signal is detected by the first radio frequency receiver (Fig. 6 item 610); and 
a means for interpreting radio frequency signal, comprising processing the re-radiated signal using micro-Doppler information to infer a radial velocity of the product (18:44 “movement direction and speed” and 21:26 “Doppler”).
Although Beigel teaches a nonlinear tag, it is not clear whether the radar transmitter/reader is also nonlinear in order to simultaneously transmit a plurality of fundamental frequencies (multi-tone).  
In the same field of endeavor, Mazzaro teaches a nonlinear radar that transmits multiple frequencies (1:65-66).  
In view of the teachings of Mazzaro it would have been obvious to a person having ordinary skill in the art at the time of filing to use a nonlinear radar in order to transmit multiple frequencies thereby reducing the effects of clutter (Mazzaro: 1:34-36).
In the same field of endeavor Droitcour teaches “the Doppler-shift signal obtained from the tag can be compared with the Doppler shift signal obtained from the non-tag reflections (Para. 291).”
In view of the teachings of Droitcour, it would have been obvious to one of ordinary skill to apply a Doppler filter to both the re-radiated and reflected signals in order to determine Doppler and to make comparison between the Doppler obtained from each the re-radiated and reflected signals thereby providing a way to measure accuracy by comparing said measurements.
As to claim 23, Beigel in view of Mazzaro and Droitcour teaches the system of claim 20, wherein the harmonic tag is selected to re-radiate primarily at the first harmonic of a tone emitted by the transmitter (Beigel: 24:53 “second harmonic”).
As to claim 24, Beigel in view of Mazzaro and Droitcour teaches the system of claim 20, wherein the harmonic tag is selected to selectively absorb a selected frequency of radio frequency radiation and re-radiate at a harmonic of the selected frequency (Beigel: 24:58-53 “receive the incoming signal at fundamental frequency . . . re-radiate the second harmonic …”), the selected frequency corresponding to a category of product being monitored (Beigel: Fig. 1).
As to claim 25, Beigel in view of Mazzaro and Droitcour teaches the system of claim 20, wherein the harmonic tag is selected to selectively absorb a selected frequency of radio frequency radiation and re-radiate at a particular harmonic of the selected frequency (Beigel: 24:48-53), the particular harmonic corresponding to a category of product being monitored (Beigel: Fig. 1).
Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Beigel in view of Mazzaro and in further view of Jeon (US 10,497,239).
As to claim 2, Beigel in view of Mazzaro teaches the multi-tone harmonic radar apparatus of claim 1, wherein the tag is disposed on a  (Fig. 1).
In the same field of endeavor, Jeon teaches an inventory and anti-theft system of consumer products such as razors via the use of tags (Paras. 11 and 25).  
The inventive concept of both Beigel in view of Mazzoro and Jeon is directed to the use of RFID tags to keep track of a product(s).  The difference between Beigel in view of Mazzoro and Jeon is that Beigel in view of Mazzoro is directed to a product located in nature whereas Jeon is directed to a product located at a store for sale.  As such, it would be obvious to a person of ordinary skill that the teachings of Beigel in view of Mazzoro would equally apply to consumer products in order to keep track of said products thereby improving inventory and reducing loss.  The Examiner also notes that the example of the product given in Beigel is a turtle would could also be a consumer product such as a turtle at a pet store or a restaurant that sells turtle soup and the like.  Given the similarities regarding the inventive concept of the prior Leapfrog Enters., Inc. v. FisherPrice, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).
As to claim 3, Beigel in view of Mazzaro and Jeon teaches the multi-tone harmonic radar apparatus of claim 2, wherein the product comprises a razor, a phone, or a toothbrush (Jeon: Para. 25).
In view of the teachings of Jeon, it would be obvious to place RFID tags on the turtle as taught by Jeon in order to perform inventory and prevent theft thereby reducing expenses due to theft.  This logic would equally apply to any merchandise such as a razor.   
Claims 21-22 are rejected under 35 U.S.C. 103 as being obvious over Beigel in view of Mazzaro and Droitcour and in further view of DiDomizio (US 5,559,518).
As to claim 21, Beigel in view of Mazzaro and Droitcour teaches the system of claim 20, wherein the multi-tone radar (Fig. 6 item 610).
In the same field of endeavor, DiDomizio teaches “The radar system includes a left aperture 12, a center aperture 14 and a right aperture 16 that are provided by an array antenna or the like. Each aperture provides a signal indicative of radar returns to a receiver 18, a receiver 20 and a receiver 22. (5:15-20, Fig. 1).”
In view of the teachings of DiDomizio, it would have been obvious to a person having ordinary skill in the art at the time of filing to include at least a second receiver in order to determine the angle of arrival thereby providing direction to the target thus providing more location information thus supplementing Beigel’s spatial filter thereby improving said filter.  
As to claim 22, Beigel in view of Mazzaro, Droitcour and DiDomizio teaches the system of claim 21, wherein the means for interpreting the radio frequency signal comprises correlating to infer angular velocity from the interferometric radiation pattern of the first receiver and the second receiver (DiDomizio: 12:1-20 “The angle discrimination unit receives Doppler and angle information from the angle calculation unit 334 and evaluates the angular information of all signals against the known angle Doppler interferometric relationship. A discrete window is provided about the known linear relationship and signals falling within the discrete window will be identified as fixed targets and rejected. Candidate signals falling outside the discrete window will be identified as potential moving targets and will pass to the target validation unit 328 on signal line 340. The target validation unit correlates potential moving targets which have passed an amplitude threshold on signal line 326 with potential moving targets which have passed an angle discrimination test on signal line 340.”).
In view of the teachings of DiDomizio, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the angular Doppler interferometry method as taught by DiDomizio to the radar system as taught by Beigel in view of Mazzaro in order to include information such as angular velocity thereby supplementing information obtained by Beigel’s Spatial Filter thus improving said filter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harry (US 3,631,484) teaches “A detection system comprising a transmitter for radiating signal of frequency "F" to a harmonic generator. The generator is adapted to produce a signal of frequency " XF+ XD" where XF is a harmonic of the transmitted signal and XD is a frequency shift due to the movement of the generator.”  Fancher (US 4,700,179) teaches “An 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648